                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
                               AT WINCHESTER
  ___________________________________________________________________________

 UNITED STATES OF AMERICA

        v.                                                    Case No. 4:19-CR-20

 ANTHONY GLENN BEAN
 ANTHONY DOYLE FRANKLIN BEAN



                    MOTION IN LIMINE REGARDING SIMILAR ACTS

        Comes now the Defendant, Anthony Glenn Bean, by and through counsel, and hereby

 moves this Honorable Court for an order directing that the United States of America shall not use

 any of the alleged facts or circumstances surrounding investigations of the Defendant for which

 he was not indicted through any questioning of witnesses as well as opening and closing

 statements. Defendant would respectfully state unto the Court as follows:

        The current case is set for trial on January 14th, 15th, and 16th, Defendant was indicted

 on four counts of 18 U.S.C. § 242 as a result of an assault with bodily injury for events which

 allegedly transpired on August 10, 2014, and December 30, 2017. In the discovery materials

 provided by the United States to the Defendant, there are many documents regarding the FBI’s

 investigations into other alleged misconduct similar to the alleged conduct he will be on trial for

 in this case. Specifically, the discovery includes two separate investigations that are not relevant

 Defendant’s Indictments: 1) date of incident of April 8, 2015; and (2) date of incident July 25,




                                                  1
Case 4:19-cr-00020-TRM-CHS Document 25 Filed 12/17/19 Page 1 of 4 PageID #: 72
 2017. The Defendant was not indicted for either of these alleged incidents. However, it appears

 that the United States is attempting to weave a narrative with these other two alleged incidents in

 an attempt to prejudice the jury against him.

        Defendant avers that any reference to or statements made at trial regarding the alleged

 facts or circumstances concerning the April 8, 2015, and July 25, 2017 investigations are

 irrelevant to the present case before the Court and should same be stated in front of the jury it

 would result in extremely unfair prejudice.     Fed. R. Evid. 401 defines relevant evidence as

 “evidence having any tendency to make the existence of any fact that is of consequence to the

 determination of the action more probable or less probable than it would be without the

 evidence”. Any mention of the alleged facts and circumstances surrounding the April 8, 2015,

 and July 25, 2017 investigations would not be proof of any issue provable in the present case.

 Further, any mention of the investigations would not be evidence to assist in proving any of the

 alleged issues in the present matter. These statements would do just the opposite as the jurors

 would be confused by the issues.

        Any mention of the alleged facts and circumstances surrounding the April 8, 2015, and

 July 25, 2017 investigations would confuse and prejudice the trier of fact regarding the issues in

 this trial. Therefore, should the Court rule the alleged circumstances or facts relevant to the

 present case, then Fed. R. Evid. 403 would exclude any such statements being made or elicited

 through testimony as the probative value would not outweigh the prejudicial effect of said

 statements. ​United States v. Bell​, 516 F.3d 432, 440 (6th Cir. 2008).




                                                   2
Case 4:19-cr-00020-TRM-CHS Document 25 Filed 12/17/19 Page 2 of 4 PageID #: 73
            Should the United States seek to use any of the alleged facts and circumstances

 surrounding the April 8, 2015, and July 25, 2017 investigations as evidence, the Court should

 rule it as inadmissible under Fed. R. Evid. 404(b). Federal Rule of Evidence 404(b) states, in

 relevant part:

            Evidence of other crimes, wrongs, or acts is not admissible to prove the character
            of a person in order to show action in conformity therewith. It ​may,​ however, be
            admissible for other purposes, such as proof of motive, opportunity, intent,
            preparation, plan, knowledge, identity, or absence of mistake or accident.

 Id.
             Admitting evidence of prior bad wrongs or acts carries with it the inherent risk of the

 jury convicting the defendant of a crime based upon his bad character or propensity to commit a

 crime, rather than the conviction resting upon the strength of the evidence. State v. Thacker, 164

 S.W.3d 208, 239 (Tenn. 2005). The risk is greater when the defendant's prior bad acts are

 similar1 to the crime for which the defendant is on trial. ​Id.​ The present case and he April 8,

 2015, and July 25, 2017 investigations​ a​ re substantially similar matters with violent acts being

 alleged on the part of the Defendant.




 1
     ​The
       Sixth Circuit Court of Appeals also expresses this rationale “w​hen jurors hear that a
 defendant has on earlier occasions committed essentially the same crime as that for which he is
 on trial, the information unquestionably has a powerful and prejudicial impact. That, of course, is
 why the prosecution uses such evidence whenever it can. When prior acts evidence is introduced,
 regardless of the stated purpose, the likelihood is very great that the jurors will use the evidence
 precisely for the purpose it may not be considered; to suggest that the defendant is a bad person,
 a convicted criminal, and that if he “did it before he probably did it again.” ​United States v.
 Johnson​, 27 F.3d 1186, 1193 (6th Cir. 1994).



                                                     3
Case 4:19-cr-00020-TRM-CHS Document 25 Filed 12/17/19 Page 3 of 4 PageID #: 74
        Based on the foregoing, Defendant submits that any of the alleged facts or circumstances

 surrounding the alleged facts or circumstances concerning the April 8, 2015, and July 25, 2017

 investigations through any questioning of witnesses as well as opening and closing statements at

 the trial be deemed inadmissible as irrelevant and prejudicial.

        WHEREFORE​, Defendant would respectfully ask this Honorable Court to enter an

 order directing the State not use any of the alleged facts or circumstances surrounding the alleged

 facts or circumstances concerning the April 8, 2015, and July 25, 2017 investigations through

 any questioning of witnesses as well as opening and closing statements as requested in the

 foregoing Motion.

                                               /s/Andy Peters Davis, BPR No. 24386
                                               Andy Peters Davis, BPR No. 24386
                                               Roger D. Layne, BPR No. 33873
                                               DAVIS, KESSLER & DAVIS
                                               705 Dinah Shore Blvd.
                                               Winchester, TN 37398
                                               (931) 967-7000 Phone
                                               (931) 968-0680 Fax
                                               andy@daviskessler.com
                                               roger@daviskessler.com
                                               Attorneys for Defendant Anthony Glenn Bean

                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of December, 2019, I electronically filed this
 document along with any exhibits with the Clerk of Court using the CM/ECF system which will
 automatically send e-mail notification of such filing to the attorneys of record.


                                               /s/ Andy Peters Davis




                                                  4
Case 4:19-cr-00020-TRM-CHS Document 25 Filed 12/17/19 Page 4 of 4 PageID #: 75
